

116 S4076 IS: Removing Confederate Names and Symbols from Our Military Act of 2020
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4076IN THE SENATE OF THE UNITED STATESJune 25, 2020Ms. Warren (for herself, Mr. Blumenthal, Mr. Bennet, Mr. Markey, Ms. Baldwin, Mr. Wyden, Ms. Klobuchar, Mr. Sanders, Mr. Casey, Mr. Whitehouse, Mr. Durbin, Ms. Hirono, Mr. Van Hollen, Mrs. Gillibrand, Mrs. Shaheen, Ms. Harris, Mr. Menendez, Mr. Brown, Mrs. Murray, Mrs. Feinstein, Mr. Schatz, Mr. Booker, Mr. Heinrich, Mr. Udall, Mr. Leahy, Ms. Stabenow, Mr. Murphy, Ms. Smith, Mr. Merkley, Ms. Hassan, Ms. Cantwell, Mr. Cardin, Mr. Coons, Ms. Cortez Masto, Ms. Rosen, and Ms. Duckworth) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo remove Confederate names, symbols, displays, monuments, and paraphernalia from assets of the Department of Defense.1.Short titleThis Act may be cited as the Removing Confederate Names and Symbols from Our Military Act of 2020.2.Removal of Confederate names, symbols, displays, monuments, and paraphernalia from assets of Department of Defense(a)Removal(1)In generalExcept as provided in paragraph (2), not later than one year after the date of the enactment of this Act, the Secretary of Defense shall remove all names, symbols, displays, monuments, and paraphernalia that honor or commemorate the Confederate States of America (commonly referred to as the Confederacy) or any person who served voluntarily with the Confederate States of America from all assets of the Department of Defense. (2)Exemption for grave markersThe requirement under paragraph (1) shall not apply to grave markers. (b)CertificationUpon completion of the removal required under subsection (a), the Secretary shall submit to the Committee on the Armed Services of the Senate and the Committee on Armed Services of the House of Representatives a certification in writing detailing that such removal has been completed.(c)Prohibition on displayBeginning on the date on which the Secretary submits the certification required by subsection (b), the Secretary may not place, assign, or otherwise use any name, symbol, display, monument, or paraphernalia that honors or commemorates the Confederate States of America or any person who served voluntarily with the Confederate States of America at any asset of the Department.(d)Asset definedIn this section, the term asset includes any base, installation, street, building, facility, aircraft, ship, plane, weapon, equipment, or any other property owned or controlled by the Department of Defense.